
	
		II
		Calendar No. 253
		110th CONGRESS
		1st Session
		S. 324
		[Report No. 110–112]
		IN THE SENATE OF THE UNITED
		  STATES
		
			January 17, 2007
			Mr. Domenici (for
			 himself and Mr. Bingaman) introduced the
			 following bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		
			June 28, 2007
			Reported by Mr.
			 Bingaman, without amendment
		
		A BILL
		To direct the Secretary of the Interior to
		  conduct a study of water resources in the State of New Mexico.
		  
	
	
		1.Short titleThis Act may be cited as the
			 New Mexico Aquifer Assessment Act of
			 2007.
		2.New Mexico water resources study
			(a)In GeneralThe Secretary of the Interior, acting
			 through the Director of the United States Geological Survey (referred to in
			 this Act as the Secretary), in coordination with the State of
			 New Mexico (referred to in this Act as the State) and any other
			 entities that the Secretary determines to be appropriate (including other
			 Federal agencies and institutions of higher education), shall, in accordance
			 with this Act and any other applicable law, conduct a study of water resources
			 in the State, including—
				(1)a survey of groundwater resources,
			 including an analysis of—
					(A)aquifers in the State, including the
			 quantity of water in the aquifers;
					(B)the availability of groundwater resources
			 for human use;
					(C)the salinity of groundwater
			 resources;
					(D)the potential of the groundwater resources
			 to recharge;
					(E)the interaction between groundwater and
			 surface water;
					(F)the susceptibility of the aquifers to
			 contamination; and
					(G)any other relevant criteria; and
					(2)a characterization of surface and bedrock
			 geology, including the effect of the geology on groundwater yield and
			 quality.
				(b)Study areasThe study carried out under subsection (a)
			 shall include the Estancia Basin, Salt Basin, Tularosa Basin, Hueco Basin, and
			 middle Rio Grande Basin in the State.
			(c)ReportNot later than 2 years after the date of
			 enactment of this Act, the Secretary shall submit to the Committee on Energy
			 and Natural Resources of the Senate and the Committee on Resources of the House
			 of Representatives a report that describes the results of the study.
			(d)Authorization of
			 AppropriationsThere are
			 authorized to be appropriated such sums as are necessary to carry out this
			 Act.
			
	
		June 28, 2007
		Reported without amendment
	
